DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 14 October 2022 has been entered in full.  It is noted to Applicant that the claim status identifiers for claims 9-11 only indicate that these claims are “withdrawn”.  However, the Examiner acknowledges that claims 9-11 have been amended.
Claims 1-15 are pending.

Election/Restrictions
Applicant's election with traverse of Group II, claims 12-15, directed to a cell comprising a variant of a growth factor receptor as a selection marker in the cultivation of a plurality of cells, in the reply filed on 14 October 2022 is acknowledged.  The traversal is on the ground(s) that the common technical feature of the invention Groups is a cell comprising a constitutively active variant of a growth factor receptor that can be used as a selection marker.  Applicant contends that Yayon et al. relates to screening assays for antagonists of FGFR-mediated malignant cell transformation using stable cell lines expressing constitutively active FGFR mutants. Applicant states that Yayon et al. does not teach or suggest that constitutively active FGFR mutants may be used as a selection marker and concludes that Yayon et al. neither teaches nor suggests the special technical feature shared by the two invention Groups.  This is not found persuasive because the technical feature of Groups I and II is a cell comprising a constitutively active variant of a growth factor receptor.  As discussed in the Restriction Requirement, this technical feature is not a special technical feature in view of Yayon et al. (US 2004/0014024) because Yayon et al. teach a stable cell line genetically engineered to express a constitutively active mutant of FGFR (page 1, [0010-0013], [0015]; page 3, [0034-0035]).  Yayon et al. also indicate that FGFR-expressing cell clones are screened in order to generate stable cell lines (page 7, [0093-0094]; page 8, [0107]; page 9, [0123-0124]).  Applicant is reminded that claim 12 of Group II defines a structurally complete invention in the body of the claim and the recited purpose or intended use does not result in a structural difference between the claimed cell and the cell of Yayon et al.  See also section below, entitled Claim Rejections-35 U.S.C. 102.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 October 2022.
Claims 12-15 are under consideration in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 March 2022 (2); 29 June 2021; and 04 February 2020 (2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  
It is noted that the Japanese foreign patent documents listed on the IDS of 10 March 2022 have not been considered and are crossed out.  Specifically, Applicant provided three English-language documents, but there is no identifying information on any of them.  The Examiner cannot determine which translated document corresponds to the respective Japanese document. The original Japanese documents have also not been provided.  Additionally, on this same IDS of 10 March 2022, U.S. Patent 5,262,308 has been crossed off because it is a duplicate citation (see IDS of 04 February 2020).  On sheet 2 of the IDS of 10 March 2002, the Schiedner et al. and Yin et al. references have been crossed off because they are duplicate citations (see IDS of 04 February 2020).
Lastly, on the IDS of 29 June 2021, the Niimi et al. and Zhang et al. references have been crossed off because they are duplicate citations (see IDS of 04 February 2020).

Drawings
1.	The drawings are objected to because the instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figure 1 of the instant application, for example, is presented on 2 separate panels. The two total sheets of drawings for Figure 1 should be renumbered ''Figures 1A-1B”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claim 14 is objected to because of the following informalities:  
2a.	Claim 14 uses the acronym “PDGFR” without first defining what it represents. While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym and/or in each independent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bol et al. (U.S. Patent 7,265,260; cited on the IDS of 10 March 2022).
Bol et al. teach a construct comprising an engineered human CD8:IGF1R fusion gene, wherein the construct is generated in which the extracellular and transmembrane domains of human CD8 antigen are fused to the intracellular, catalytic tyrosine kinase domain of IGF1R (column 5, lines 54-56; column 6, lines 43-56). Bol et al. disclose that the CD8 portion of the fusion protein dimerizes in a ligand-independent way, resulting in constitutive activation of the tyrosine kinase (column 6, lines 47-56).  Bol et al. state that an intracellular kinase domain may be from IGF1R, IR, EGFR, FGFR, or PDGFR (column 5, lines 61-67 through column 6, lines 1-3).  Bol et al. teach the generation of transgenic mice whose germ and somatic cells express the transgene CD8:IGF1R (column 2, lines 53-56; column 7, lines 23-30).  Bol et al. indicate that tumors from salivary and mammary glands of the transgenic mice have high levels of the expressed CD8:IFG1R transgene (column 7, lines 30-63).  Bol et al. disclose the selection and removal of these tumors and transplantation into nude mice as xenografts (column 12, Example 5).  Bol et al. also teach that the xenograft tumors were grown, selected/excised, and cell lines established that overexpress CD8:IGF1R (column 8, lines 13-65; column 9, lines 1-12; column 12, Example 5; column 14, Example 8; Figures 8-11). 


4.	Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yayon et al. (US 2004/0014024).
Yayon et al. teach a stable cell line genetically engineered to express a recombinant fibroblast growth factor receptor (FGFR) (page 1, [0010-0013]; page 4, [0057]). Yayon et al. disclose that the recombinant FGFR is selected from wild-type or a constitutively active mutant FGFR1, FGFR2, and FGFR3 (pages 1-2, [0015]; page 3, [0034-0035]). Yayon et al. lists several examples of known mutations (pages 1-2, [0015]). Yayon et al. also indicate that FGFR-expressing cell clones are screened in order to generate stable cell lines (page 7, [0093-0094]; page 8, [0107]; page 9, [0123-0124]).


5.	Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebina et al. (U.S. Patent 5,958,685).
	Ebina et al. teach a mutant human insulin receptor DNA wherein the base sequence ACG encoding Thr831 in the exon 13 of the β-subunit of human insulin receptor DNA has been replaced by a base sequence GCG encoding Ala (column 3, lines 38-52).  Ebina et al. also disclose a mutant human insulin receptor DNA wherein the base sequence TAC encoding Tyr1334 in the exon 22 of the β-subunit of human insulin receptor DNA has been replaced by a base sequence TGC encoding Cys (column 3, lines 38-55).  Ebina et al. also teach CHO cells expressing insulin receptors IRA831 having the mutation Thr831→Ala831 and IRC1334 having the mutation Tyr1334→Cys1334 (column 10, Example 4, especially lines 5-9, 17-26).

Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

References that teach CD8-IGF-IR in human breast cancer epithelial cell line MCF10A:

Kim et al. Mol Cell Biol 27(8): 3165-3175, 2007

Litzenburger et al. Clin Cancer Res 15(1): 226-237, 2009


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
15 December 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647